Affirmed and Opinion filed October 17, 2002








Affirmed and Opinion filed October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-01-01116-CR,
         
14-01-01117-CR,
             
14-01-01118-CR, &
        
14-01-01119-CR
____________
 
LAGARYIAN C. WILLIAMS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 230th District Court
Harris County, Texas
Trial
Court Cause Nos. 848,538; 769,236; 852,406; & 850,576
 

 
M E M O R A N D U M  O
P I N I O N




On December 31, 1997, in cause number 14-01-01117-CR,
appellant entered a plea of guilty to the offense of aggravated robbery without
a plea agreement with the State.  That
same day, the trial court deferred a finding of guilt and placed appellant on
community supervision for seven years. 
In July and August of 2000, appellant was indicted for the offenses of
robbery (cause number 14-01-1116-CR) and two counts of aggravated robbery
(cause numbers 14-01-01119-CR and 14-01-01118-CR).  In September 2000, the State filed a motion
to adjudicate guilt alleging the three new felonies as the basis for the
motion. Appellant ultimately pled guilty to the new offenses and true to the
allegations in the State=s motion to revoke.  On
May 4, 2001, the trial court found appellant guilty in all four cases and
sentenced him to confinement for twenty years in the Institutional Division of
the Texas Department of Criminal Justice. 
Appellant filed pro se notices of appeal in each cause number.
Appellant=s appointed counsel filed a brief in which he concludes the
appeals are wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 17, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do not publish C Tex. R. App. P. 47.3(b).